ROBERTS, Justice.
By petition for writ of certiorari we liave for review an order of the Florida Industrial Commission bearing date November 19, 1963.
Our consideration of the petition, argument of counsel, the record and the briefs leads us to conclude that the Order of the Deputy Commissioner, dated January 11, 1963 is supported by competent substantial evidence that accords with logic ■and reason. See Dixon v. Bruce Construction Corporation, 160 So.2d 116 (Fla.1963).
Accordingly, the Order of the Full Commission is quashed with directions that the Order of the Deputy Commissioner dated January 11, 1963 be reinstated.
DREW, C. J., and O’CONNELL and CALDWELL, JJ., concur.
THOMAS, J., dissents.